DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two first clamping faces on one side of the first part and...at least two second clamping faces on one side of the second part” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson US 7534965 (hereinafter Thompson).
Re. Cl. 1, Thompson discloses: A pipe support (40, Fig. 1) for an aircraft fluid system (see Fig. 1, the device is capable of being used in the claimed intended use environment), the pipe support comprising: a first part (54, Fig. 1) and a second part (54, Fig. 1) which together form a collar with a pipe receiving bore (see Fig. 1-4, created by 56s) configured to support a fluid pipe on a structural member (see Fig. 1-4, the clamp 40 is configured to support a fluid pipe on a structural member in the same way as supporting 38 on 34); a first fastener hole (see hole in 72, Fig. 1) extending through both the first part and the second part; and a second fastener hole extending through both the first part and the second part (see hole in 74, Fig. 1), wherein the first and second fastener holes are each arranged to receive a fastener to fasten the first and second parts to each other and to the structural member (see Fig. 3-4; Col. 4, Lines 59-61).
Re. Cl. 2, Thompson discloses: axes of the first and second fastener holes extend parallel to an axis of the pipe receiving bore (see Fig. 4, axes through 72s/74s are parallel to the axis in which pipe 38 extends as shown).
Re. Cl. 6, Thompson discloses: the first part and the second part each comprise a first overlapping portion (72s, Fig. 1-2) which are arranged to overlap to define the first fastener hole (see Fig. 4); and wherein the first part and the second part each comprise a second overlapping portion (74s, Fig. 1-2) which are arranged to overlap to define the second fastener hole (see Fig. 4).
Re. Cl. 11, Thompson discloses: one of the first and second parts is interchangeable with another of either of the first and second parts (see Fig. 1-2, left 54 is interchangeable with another of the right 54, i.e. to replace a damaged right half).
Re. Cl. 12, Thompson discloses: the first and second parts are at least substantially identical (see Fig. 1-2).
Re. Cl. 13, Thompson discloses: a first fastener configured to extend through the first fastener hole of the first part and the second part to clamp the first and second parts with each other and the structural member; and a second fastener configured to extend through the second fastener hole of the first part and the second part to clamp the first and second parts with each other and the structural member (Col. 5, Lines 9-11).
Re. Cl. 14, Thompson discloses: A pipe mounting assembly (Fig. 1-2) for an aircraft fluid system (see Fig. 1-2, the device is capable of being used in the claimed intended use in the same manner as shown) comprising: a pipe support (40, Fig. 2) configured to support a pipe on a structural member (see Fig. 1-4, configured to perform the intended use in the same manner as supporting 38 relative to 40), the pipe support having a first part and a second part (54s, Fig. 1-2) which together form a collar around the pipe (see Fig. 1-4); a first fastener configured to extend through both the first part and second part to fasten the first and second parts to each other and to the structural member (see Fig. 1-4, fastener which extends through mounting holes 80 in 72s; Col. 4, Lines 59-61 and Col. 5, Lines 9-11); and a second fastener configured to extend through both the first part and second part to fasten the first and second parts to each other and to the structural member (see Fig. 1-4, fastener which extends through mounting holes 80 in 74s; Col. 4, Lines 59-61 and Col. 5, Lines 9-11).
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gayer US 9689518 (hereinafter Gayer).

    PNG
    media_image1.png
    783
    688
    media_image1.png
    Greyscale


Re. Cl. 1, Gayer discloses: A pipe support (16, Fig. 2) for an aircraft fluid system (see Fig. 2, the device is capable of being used in the claimed intended use), the pipe support comprising: a first part (38, Fig. 2) and a second part (40 Fig. 2) which together form a collar with a pipe receiving bore configured to support a fluid pipe on a structural member (see Fig. 2, collar formed by 16 to support 14 relative to 20); a first fastener hole (58 on 52 and 50, Fig. 2) extending through both the first part and the second part (see Fig. 2); and a second fastener hole (other 58 on 52 and 50 Fig. 2) extending through both the first part and the second part (see Fig. 2), wherein the first and second fastener holes are each arranged to receive a fastener to fasten the first and second parts to each other and to the structural member (see Fig. 2, to receive fastener 30 to secure to 20).
Re. Cl. 3, Gayer discloses: the first part has a first abutment face (see annotated figure 2) and the second part has a second abutment face (see annotated figure 2), the first and second abutment faces being configured to abut to form the collar (see Fig. 3). 
Re. Cl. 4, Gayer discloses: a first bore recess is formed in the first abutment face (see 46 in 38, Fig. 2) and a second bore recess is formed in the second abutment face (46 in 40, Fig. 2), the first and second bore recesses together forming the pipe receiving bore (see Fig. 2-3)
Re. Cl. 5, Gayer discloses: the first and second abutment faces are inclined relative to the axis of the pipe receiving bore (see Fig. 3, the abutment faces are inclined or at an angle relative to the vertical axis of 14).
Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Florian US 4519639 (hereinafter Florian).
Re. Cl. 1, Florian discloses: A pipe support (Fig. 1) for an aircraft fluid system (see Fig. 3, the device is capable of being used in the claimed intended use environment), the pipe support comprising: a first part (10, Fig. 1) and a second part (12, Fig. 1) which together form a collar (see Fig. 2) with a pipe receiving bore (see Fig. 2, center opening through which 32 passes) configured to support a fluid pipe on a structural member (see Fig. 3, in the same manner as 32 on structural member 40); a first fastener hole (upper 26, Fig. 1) extending through both the first part and the second part (see Fig. 1-2); and a second fastener hole (lower 26, Fig. 1-2) extending through both the first part and the second part (see Fig. 1-2), wherein the first and second fastener holes are each arranged to receive a fastener to fasten the first and second parts to each other and to the structural member (see Fig. 2-3, 16s securing the parts together and to member 40). 
Re. Cl. 7, Florian discloses: the first part has a first clamping face, and the second part has a second clamping face (see interlocking faces of 24s, Fig. 1-2), wherein the first and second clamping faces clamp against each other when the first and second parts are brought together in an axial direction of the first and second fastener holes (see Fig. 1-2).
Re. Cl. 8, Florian discloses: the first part has at least two first clamping faces on one side of the first part (see 24s on 10, Fig. 1), and wherein the second part has at least two second clamping faces on one side of the second part (see 24’s on 12 Fig. 1).
Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi US 7111876 (hereinafter Hayashi).
Re. Cl. 1, Hayashi discloses: A pipe support (1, Fig. 1) for an aircraft fluid system (see Fig. 1, the device is capable of being used in the claimed intended use), the pipe support comprising: a first part (2, Fig. 1) and a second part (other 2, Fig. 1) which together form a collar (see Fig. 2a) with a pipe receiving bore (opening through the center of 1) configured to support a fluid pipe on a structural member (see Fig. 4, configured to perform the intended use in the same manner as supporting 11 relative to 22); a first fastener hole (4, Fig. 1) extending through both the first part and the second part (see Fig. 1-2); and a second fastener hole extending through both the first part and the second part (see other 4, Fig. 1-2), wherein the first and second fastener holes are each arranged to receive a fastener to fasten the first and second parts to each other and to the structural member (see Fig. 4, configured to receive 25 to attach to 22).
Re. Cl. 9, Hayashi discloses: a stop (5-6 Fig. 1) offset from axes of both the first and second fastener holes (see Fig. 1-2) to prevent rotation of one of the first and second parts relative to the other of the first and second parts about either of the axes of the first and second fastener holes (see Fig. 2a-c, engagement between 5-6 would prevent relative rotation about the fasteners 25 through holes 4).
Re. Cl. 10, Hayashi discloses: the stop comprises a male stop feature (5, Fig. 1) protruding axially from one of the first and second parts and a female stop feature (6, Fig. 1) on the other one of the first and second parts arranged to receive the male stop feature when the first and second parts are brought together in an axial direction of the first and second fastener holes (see Fig. 2a-c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Walters US 2020/0055611 (hereinafter Walters).
Re. Cl. 15, Thompson discloses: A pipe assembly for an aircraft fluid system (see Fig. 1) comprising: a structural member (34, Fig. 1); an elongate member extending through an opening in the structural member (see 38 extending through 36, Fig. 1); a pipe support collar (40, Fig. 1) supporting the elongate member (see Fig. 3-4); and a first fastener and a second fastener fastening the collar to the aircraft structural member (Col. 4, Lines 59-61 and Col. 5, Lines 9-11, fasteners extending through mounting hole 80 in 72/74); wherein the pipe support collar includes a first part (54, Fig. 1) and a second part (other 54, Fig. 1) which together encircle the elongate member (see Fig. 3-4); and wherein the first fastener and the second fastener each extend through both the first part and the second part to fasten the first and second parts to each other (Col. 4, Lines 59-61 and Col. 5, Lines 9-11, fasteners extending through mounting hole 80 in 72/74).
Re. Cl. 16, Thompson discloses: the elongate member is slidably retained by the pipe support collar (see Fig. 1-4, slidable via 42s).
Re. Cl. 18, Thompson discloses: the structural member is one of a rib and a support bracket (see 34, the panel 34 forms a support bracket).
Re. Cl. 20, Thompson discloses: A method of supporting an elongate member  on a structural member (Fig. 3-4), the method comprising: disposing an elongate member through an opening in the structural member (see Fig. 1-4, 38 through 36 in 34); locating first and second parts (54s, Fig. 1-2) of a pipe support together on the elongate member to form a collar (see Fig. 3-4); inserting a first fastener through both the first and second parts of the pipe support and fastening the first fastener with the structural member; and inserting a second fastener through both the first and second parts of the pipe support and fastening the second fastener with the structural member (see Fig. 3-4; Col. 4, Lines 59-61 and Col. 5, Lines 9-11, fasteners extending through holes 80 in 72/74 to attach to 34 as discussed).
Re. Cls. 15-17, 19 and 20, Thompson does not disclose the structural member is an aircraft structural member; the elongate member is a fluid pipe (Cls. 15-16), the pipe is a hydraulic pipe (Cl. 17), A fixed wing aircraft comprising at least one of the pipe support of claim 1 (Cl. 19) or the method supports a pipe on a structural member of an aircraft (Cl. 20).  Thompson does however discuss that the elongate member can be a hose, electrical cable or wire, a mechanical push-pull cable, a rigid rod, a fiber-optic cable or any elongated object (Col. 1, Lines 18-22).  Walters discloses that it is known to support a fluid pipe (15, Fig. 1-3) relative to a panel (9, Fig. 8) so that the fluid pipe passes through an opening in a panel or structural member (see Fig. 3 and 8) of an aircraft via a pipe collar support (see Fig. 4a-b).  Walters further discloses that the pipe is a hydraulic pipe (Paragraph 0050, Lines 25-29).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Thompson device in the aircraft setting (i.e. supporting a hydraulic fluid pipe in an aircraft) as disclosed by Walters since Thompson states that that the elongate member can be any elongated object (Col. 1, Lines 18-22) and Walters discloses a known supporting environment for a specific elongate object.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applehans US 4023836, Gillet US 1784667, Seedorf US 6315335, and Weinhold US 5314215 disclose other known pipe supporting collars which are presented to the Applicant for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632